DETAILED ACTION
The action is responsive to the Application filed on 11/16/2021. Claims 1-18 are pending in the case. Claims 1, 5-7 and 11-18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACOUSTIC PARAMETER EDITING METHOD, ACOUSTIC PARAMETER EDITING SYSTEM, MANAGEMENT APPARATUS, AND TERMINAL FOR .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow (In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)).  Claims 13-15 recite a “management apparatus," and claims 16-18 recite a “terminal,” in which no structure is positively recited. The broadest reasonable interpretation of a claim drawn to an apparatus covers software per se in view of the ordinary and customary meaning of apparatus, particularly when the specification is silent.  Software per se is not a "process," a "machine," a "manufacture," or a "composition of matter" as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of "processor."  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrisko et al. (US 20100064219 A1, hereinafter Gabrisko) in view of Hewitt et al. (US 20060123347 A1, hereinafter Hewitt) in further view of Reuter (US 20200410026 A1).

As to claim 1, Gabrisko discloses an acoustic parameter editing method for a plurality of terminals and a management apparatus ("The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server, personal computer (PC), etc.). The BPS 102 is accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com) and allows users to create new media and to collaborate with other users to create new media," Gabrisko paragraph 0015; "The MPS 300 can be accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com). In an alternative embodiment, certain components of the MPS 300 can be included on a user's computing device whereas other components can be hosted at one or more remote sites," Gabrisko paragraph 0025, computing device used to access a web portal hosted on a server for music creation collaboration), wherein the plurality of terminals is configured to receive editing of an acoustic parameter ("The interface 200, which allows a user to invite another user to the interface 200, provides shared command of interface controls; users can also audio/video conference and text chat with each other via the interface 200. The shared control and communication component includes an invite button that launches a dialogue box with a field for an email address," Gabrisko paragraph 0017; "The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018), and the management apparatus is individually connected to the plurality of terminals and includes a preview memory configured to preview the acoustic parameter before reflecting the acoustic parameter in a sound signal processing engine ("a save mixdown button that operates to direct the backend or other server to create a media file (e.g., MP3) based in part on all of the settings per track," Gabrisko paragraph 0087; "A saved session allows the studio to be launched again in the future with the same track configuration (assigned sample, volume, pan, etc.). A session invitee also has access to a session if they save it. When two users work on a session, both have access to the session's settings," Gabrisko paragraph 0024; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can preview the track without saving it to storage since saving the track as media file is separate "mixdown" button feature), the acoustic parameter editing method comprising: 
connecting a first terminal among the plurality of terminals to the management apparatus to make a request for the preview from the first terminal to the management apparatus (“The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server,” Gabrisko paragraph 0015; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature);
in response to the request from the first terminal. causing. by the management apparatus, the first terminal to refer to the preview memory of the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature); and
subsequently connecting a second terminal among the plurality of terminals to the management apparatus to make a request for the preview from the second terminal to the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, any user can preview the track without saving it since saving the track as media file is separate "mixdown" button feature);
and separate sessions ("a save as session button that operates to create a backup of an existing session into a copy session," Gabrisko paragraph 0087).
However Gabrisko does not appear to explicitly disclose subsequently causing, by the management apparatus, the second terminal to share the preview memory referenced by the first terminal.
Hewitt teaches causing, by the management apparatus, the second terminal to share the storage referenced by the first terminal ("Alternatively, selecting instant collaboration 104B or 105E creates a shared storage area in a server to which all the collaborators have access so that a separate copy of the referenced digital content files do not need to be sent with each thread of the conversation," Hewitt paragraph 0065, a collaboration session has a shared storage area).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow a collaboration session to share a common storage as taught by Hewitt. One would have been motivated to make such a combination so that shared content does need to be needlessly duplicated, thus resulting in conservation of computing resources (Hewitt paragraph 0065).
However neither Gabrisko nor Hewitt appear to explicitly disclose causing, by the management apparatus, the second terminal to share the preview referenced by the first terminal
Reuter discloses causing, by the management apparatus, the second terminal to share the preview referenced by the first terminal ("Still further alternatively, rather than automatically identifying all content items in a given page for which previews are to be created, the CS server application 112 may be configured to only attempt preview creation for content items that a user actively views. For example, the CS server application 112 can be configured to detect a user activating a link associated with a content item, determine if a preview (or optimal preview) for that content item exists, and if no preview exists (or a sub-optimal preview exists) attempt to generate a preview for that content item using the techniques described above (e.g. per process 400 or 500, the main difference being that there is a single content item link to be considered—namely the content item the user has actively viewed)," Reuter paragraph 0114; "At 324, the CS server application 122 stores the preview generated at 320 in the CS data store 124 (the preview being associated with the link/page in question). Processing then returns to 308," Reuter paragraph 0075; "If generation of the preview was successful, the return message includes the generated preview (or a pointer to the location of the generated preview on memory," Reuter paragraph 0107).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow share a preview amongst collaborators as taught by Reuter. One would have been motivated to make such a combination so
that the preview would not need to be regenerated again, thus resulting in conservation of processing resources.

As to claim 2, Gabrisko as modified by Hewitt and Reuter further discloses the acoustic parameter editing method according to claim 1. wherein editing of the acoustic parameter includes editing of the preview memory and wherein the management apparatus receives editing of the preview memory via the plurality of terminals ("The interface 200, which allows a user to invite another user to the interface 200, provides shared command of interface controls; users can also audio/video conference and text chat with each other via the interface 200. The shared control and communication component includes an invite button that launches a dialogue box with a field for an email address," Gabrisko paragraph 0017; "The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can preview the track without saving it since saving the track as media file is separate "mixdown" button feature and as the user changes parameters the preview will also change to reflect the changed parameters).

As to claim 3, Gabrisko as modified by Hewitt and Reuter further discloses the acoustic parameter editing method according to claim 1, 
wherein the management apparatus includes a scene memory in which the acoustic parameter to be reflected in the sound signal processing engine is stored as scene data ("a load session button that operates to load an existing session into memory, restoring all track data and outward displays," Gabrisko paragraph 0087, track data (i.e. scene data) is stored in memory), and 
wherein the management apparatus receives a request for a preview from the scene memory, and transfers content of the scene memory to the preview memory ("The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, transformations applied to track data which can then be previewed in memory (i.e., track data is copied and transformed in another part of memory).

As to claim 4, Gabrisko as modified by Hewitt and Reuter further discloses the acoustic parameter editing method according to claim 1, 
wherein the management apparatus includes a scene memory in which an acoustic parameter to be reflected in the sound signal processing engine is stored as scene data, and a current memory that indicates the acoustic parameter currently reflected in the sound signal processing engine ("The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018; "a load session button that operates to load an existing session into memory, restoring all track data and outward displays," Gabrisko paragraph 0087, track data (i.e. scene data) is stored in memory as well as current track settings), and 
wherein the acoustic parameter editing method further comprises editing of the scene memory, editing of the preview memory, and editing of the current memory ("The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018, user can edit a track’s parameters which would edit the current acoustic parameter memory as well as the track memory and also generate a new preview memory (i.e., edit it)).

As to claim 5, Gabrisko discloses an acoustic parameter editing method for a plurality of terminals and a management apparatus ("The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server, personal computer (PC), etc.). The BPS 102 is accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com) and allows users to create new media and to collaborate with other users to create new media," Gabrisko paragraph 0015; "The MPS 300 can be accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com). In an alternative embodiment, certain components of the MPS 300 can be included on a user's computing device whereas other components can be hosted at one or more remote sites," Gabrisko paragraph 0025, computing device used to access a web portal hosted on a server for music creation collaboration), wherein the plurality of terminals is configured to receive editing of an acoustic parameter ("The interface 200, which allows a user to invite another user to the interface 200, provides shared command of interface controls; users can also audio/video conference and text chat with each other via the interface 200. The shared control and communication component includes an invite button that launches a dialogue box with a field for an email address," Gabrisko paragraph 0017; "The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018), and the management apparatus is individually connected to the plurality of terminals and includes a plurality of preview memories configured to preview the acoustic parameter before reflecting the acoustic parameter in a sound signal processing engine ("a save mixdown button that operates to direct the backend or other server to create a media file (e.g., MP3) based in part on all of the settings per track," Gabrisko paragraph 0087; "A saved session allows the studio to be launched again in the future with the same track configuration (assigned sample, volume, pan, etc.). A session invitee also has access to a session if they save it. When two users work on a session, both have access to the session's settings," Gabrisko paragraph 0024; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can preview the track without saving it to storage since saving the track as media file is separate "mixdown" button feature), the acoustic parameter editing method comprising: 
connecting a first terminal among the plurality of terminals to the management apparatus to make a request for the preview from the first terminal to the management apparatus (“The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server,” Gabrisko paragraph 0015; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature);
in response to the request from the first terminal, causing, by the management apparatus, the first terminal to refer to a first preview memory among the plurality of preview memories in the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature);
connecting a second terminal among the plurality of terminals to the management apparatus to make a request for the preview from the second terminal to the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, any user can preview the track without saving it since saving the track as media file is separate "mixdown" button feature); and 
and separate sessions where a user can create a separate session from an existing session ("a save as session button that operates to create a backup of an existing session into a copy session," Gabrisko paragraph 0087, user has the option to continue working in the original session or create a duplicate session that is a snapshot of the original to work in).
However Gabrisko does not appear to explicitly disclose subsequently in response to the request from the second terminal, causing, by the management apparatus, the second terminal to refer to a second preview memory among the plurality of preview memories in the management apparatus.
Hewitt teaches causing, by the management apparatus, the second terminal to share the storage referenced by the first terminal in the same session ("Alternatively, selecting instant collaboration 104B or 105E creates a shared storage area in a server to which all the collaborators have access so that a separate copy of the referenced digital content files do not need to be sent with each thread of the conversation," Hewitt paragraph 0065, a collaboration session has a shared storage area and in the combination with Gabrisko would result in a session that was duplicate snapshot of the original session in its own session storage not having a common storage with the original session).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow a collaboration session to share a common storage as taught by Hewitt. One would have been motivated to make such a combination so that shared content does need to be needlessly duplicated, thus resulting in conservation of computing resources (Hewitt paragraph 0065).
However neither Gabrisko does not appear to explicitly disclose a second preview.
Reuter discloses a preview for a file for a session ("Still further alternatively, rather than automatically identifying all content items in a given page for which previews are to be created, the CS server application 112 may be configured to only attempt preview creation for content items that a user actively views. For example, the CS server application 112 can be configured to detect a user activating a link associated with a content item, determine if a preview (or optimal preview) for that content item exists, and if no preview exists (or a sub-optimal preview exists) attempt to generate a preview for that content item using the techniques described above (e.g. per process 400 or 500, the main difference being that there is a single content item link to be considered—namely the content item the user has actively viewed)," Reuter paragraph 0114; "At 324, the CS server application 122 stores the preview generated at 320 in the CS data store 124 (the preview being associated with the link/page in question). Processing then returns to 308," Reuter paragraph 0075; "If generation of the preview was successful, the return message includes the generated preview (or a pointer to the location of the generated preview on memory," Reuter paragraph 0107, in the combination with Gabrisko and Reuter the original session and the duplicated session would each have their own previews in each of their own storages).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow share a preview amongst collaborators of a specific session as taught by Reuter. One would have been motivated to make such a combination so that the preview would not need to be regenerated again, thus resulting in conservation of processing resources.

As to claim 6, Gabrisko discloses an acoustic parameter editing method for a plurality of terminals and a management apparatus ("The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server, personal computer (PC), etc.). The BPS 102 is accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com) and allows users to create new media and to collaborate with other users to create new media," Gabrisko paragraph 0015; "The MPS 300 can be accessed by users via a network coupling or connection, web portal, and/or website (e.g., boomdizzle.com). In an alternative embodiment, certain components of the MPS 300 can be included on a user's computing device whereas other components can be hosted at one or more remote sites," Gabrisko paragraph 0025, computing device used to access a web portal hosted on a server for music creation collaboration), wherein the plurality of terminals is configured to receive editing of an acoustic parameter ("The interface 200, which allows a user to invite another user to the interface 200, provides shared command of interface controls; users can also audio/video conference and text chat with each other via the interface 200. The shared control and communication component includes an invite button that launches a dialogue box with a field for an email address," Gabrisko paragraph 0017; "The mixer component of an embodiment includes a 30-track mixer by which users can assign a sample from the Sound Library to a track. While this example embodiment includes a 30-track mixer, alternative embodiments can include an N-track mixer, where N is any number. Each track includes controls like, for example, volume, pan, mute, solo, and controls to loop the sample, to name a few," Gabrisko paragraph 0018), and the management apparatus is individually connected to the plurality of terminals and includes a plurality of preview memories configured to preview the acoustic parameter before reflecting the acoustic parameter in a sound signal processing engine ("a save mixdown button that operates to direct the backend or other server to create a media file (e.g., MP3) based in part on all of the settings per track," Gabrisko paragraph 0087; "A saved session allows the studio to be launched again in the future with the same track configuration (assigned sample, volume, pan, etc.). A session invitee also has access to a session if they save it. When two users work on a session, both have access to the session's settings," Gabrisko paragraph 0024; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can preview the track without saving it to storage since saving the track as media file is separate "mixdown" button feature), the acoustic parameter editing method comprising: 
connecting a first terminal among the plurality of terminals to the management apparatus to make a request for the preview from the first terminal to the management apparatus (“The media production studio 102, also referred to herein as the Boomdizzle Producer Studio (BPS) 102, includes one or more applications or components hosted at a remote site on at least one processor-based device (e.g., server,” Gabrisko paragraph 0015; "The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature);
in response to the request from the first terminal. causing. by the management apparatus, the first terminal to refer to a first preview memory among the plurality of preview memories in the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, can request to preview the track by without saving it on the server by using the play button since saving the track as media file is separate "mixdown" button feature);
connecting a second terminal among the plurality of terminals to the management apparatus to make a request for the preview from the second terminal to the management apparatus ("The transport control component includes a master transport control provided to allow a user to play, pause, rewind, fast forward and return to the beginning of the track. When in a shared session, the transport control drives both users' playback. A control is also provided to set the BPM of the song along with time and beat readouts. The transport control of an embodiment includes one or more of the following, but is not so limited: a return button (back to first beat); a rewind button; a play/pause button; a fast forward button; a track time display (e.g., 01:24:08); a bar count display (e.g., 24:03:16); a tempo (e.g., beats per minute (BPM)) count display (e.g., 120) with up/down buttons to adjust BPM within one or more prespecified ranges (e.g., in a range of 95-125); a headphones mode button (e.g., when off, video conferencing audio is muted anytime mixer is playing); a master volume control; a master mute button for mixer audio; and, a master volume control and mute button for video chat audio," Gabrisko paragraph 0021, any user can preview the track without saving it since saving the track as media file is separate "mixdown" button feature);
and separate sessions where a user can create a separate session from an existing session ("a save as session button that operates to create a backup of an existing session into a copy session," Gabrisko paragraph 0087, user has the option to continue working in the original session or create a duplicate session that is a snapshot of the original to work in).
However Gabrisko does not appear to explicitly disclose: 
receiving, by the management apparatus, selection of whether to cause the second terminal to share the first preview memory referenced by the first terminal or to cause the second terminal to refer to a second preview memory among the plurality of preview memories in response to the request from the second terminal; and 
causing, by the management apparatus, the second terminal to refer to the selected first preview memory or the selected second preview memory.
Hewitt teaches causing, by the management apparatus, the second terminal to share the storage referenced by the first terminal in the same session ("Alternatively, selecting instant collaboration 104B or 105E creates a shared storage area in a server to which all the collaborators have access so that a separate copy of the referenced digital content files do not need to be sent with each thread of the conversation," Hewitt paragraph 0065, a collaboration session has a shared storage area and in the combination with Gabrisko would result in a session that was duplicate snapshot of the original session in its own session storage not having a common storage with the original session).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow a collaboration session to share a common storage as taught by Hewitt. One would have been motivated to make such a combination so that shared content does need to be needlessly duplicated, thus resulting in conservation of computing resources (Hewitt paragraph 0065).
However neither Gabrisko does not appear to explicitly disclose a second preview.
Reuter discloses a preview for a file for a session ("Still further alternatively, rather than automatically identifying all content items in a given page for which previews are to be created, the CS server application 112 may be configured to only attempt preview creation for content items that a user actively views. For example, the CS server application 112 can be configured to detect a user activating a link associated with a content item, determine if a preview (or optimal preview) for that content item exists, and if no preview exists (or a sub-optimal preview exists) attempt to generate a preview for that content item using the techniques described above (e.g. per process 400 or 500, the main difference being that there is a single content item link to be considered—namely the content item the user has actively viewed)," Reuter paragraph 0114; "At 324, the CS server application 122 stores the preview generated at 320 in the CS data store 124 (the preview being associated with the link/page in question). Processing then returns to 308," Reuter paragraph 0075; "If generation of the preview was successful, the return message includes the generated preview (or a pointer to the location of the generated preview on memory," Reuter paragraph 0107, in the combination with Gabrisko and Reuter the original session and the duplicated session would each have their own previews in each of their own storages and the user could select to access the same first preview or the second separate preview depending on if the user decides to duplicate the session or not).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gabrisko to allow share a preview amongst collaborators of a specific session as taught by Reuter. One would have been motivated to make such a combination so that the preview would not need to be regenerated again, thus resulting in conservation of processing resources.

As to claim 7, it is substantially similar to claim 1 and is therefore rejected using the same rationale as above.

As to claim 8, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 9, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 10, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 1 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 1 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030028598 A1 to Moller et al. discloses a method and system for archiving and forwarding multimedia production data where users can collaborate to generate a multimedia production; and
US 20090106429 A1 to Siegal et al. discloses a collaborative music network where users can collaborate to make music tracks where a preview file is created for the session.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171